
	

113 HR 5656 : Global Food Security Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 5656
		IN THE SENATE OF THE UNITED STATES
		December 11, 2014ReceivedAN ACT
		To authorize a comprehensive strategic approach for United States foreign assistance to developing
			 countries to reduce global poverty and hunger, achieve food security and
			 improved nutrition, promote sustainable agricultural-led economic growth,
			 improve nutritional outcomes, especially for women and children, build
			 resilience among vulnerable populations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Global Food Security Act of 2014.
		2.Statement of policy objectives; sense of Congress
			(a)Statement of policy objectivesIt is in the national security interest of the United States to promote global food security and
			 nutrition, consistent with national food security investment plans, which
			 is reinforced through programs, activities, and initiatives that—
				(1)accelerate inclusive, agricultural-led economic growth that reduces global poverty, hunger, and
			 malnutrition, particularly among women and children;
				(2)increase the productivity, incomes, and livelihoods of small-scale producers, especially women, by
			 working across agricultural value chains and expanding producer access to
			 local and international markets;
				(3)build resilience to food shocks among vulnerable populations and households while reducing reliance
			 upon emergency food assistance;
				(4)create an enabling environment for agricultural growth and investment, including through the
			 promotion of secure and transparent property rights;
				(5)improve the nutritional status of women and children, with a focus on reducing child stunting,
			 including through the promotion of highly nutritious foods, diet
			 diversification, and nutritional behaviors that improve maternal and child
			 health;
				(6)align with and leverage broader United States investments in trade, economic growth, science and
			 technology, maternal and child health, and water, sanitation, and hygiene;
			 and
				(7)ensure the effective use of United States taxpayer dollars to further these objectives.
				(b)Sense of CongressIt is the sense of the Congress that the President, in providing assistance to implement the Global
			 Food Security Strategy, should—
				(1)coordinate, through a whole-of-government approach, the efforts of relevant Federal departments and
			 agencies to implement the Global Food Security Strategy;
				(2)utilize, to the extent possible, open and streamlined solicitations to allow for the participation
			 of a wide range of implementing partners via the most appropriate
			 contracting mechanism; and
				(3)continue to strengthen existing partnerships between developing country institutions of
			 agricultural sciences with universities in the United States, with a focus
			 on building the capacities of developing nation universities in
			 agriculture.
				3.DefinitionsIn this Act:
			(1)AgricultureThe term agriculture means crops, livestock, fisheries, and forestries.
			(2)Appropriate congressional committeesThe term appropriate congressional committees means—
				(A)the Committee on Foreign Relations of the Senate;
				(B)the Committee on Agriculture, Nutrition, and Forestry of the Senate;
				(C)the Committee on Appropriations of the Senate;
				(D)the Committee on Foreign Affairs of the House of Representatives;
				(E)the Committee on Agriculture of the House of Representatives; and
				(F)the Committee on Appropriations of the House of Representatives.
				(3)Feed the future innovation labsThe term Feed the Future Innovation Labs means research partnerships led by United States universities that advance solutions to reduce
			 global hunger, poverty, and malnutrition.
			(4)Global Food Security StrategyThe term Global Food Security Strategy means the strategy developed and implemented pursuant to section 4(a).
			(5)Food and nutrition securityThe term food and nutrition security means access to, and availability, utilization, and stability of, sufficient food to meet caloric
			 and nutritional needs for an active and healthy life.
			(6)MalnutritionThe term malnutrition means poor nutritional status caused by nutritional deficiency or excess.
			(7)ResilienceThe term resilience means the ability of people, households, communities, countries, and systems to mitigate, adapt
			 to, and recover from shocks and stresses to food security in a manner that
			 reduces chronic vulnerability and facilitates inclusive growth.
			(8)Relevant Federal departments and agenciesThe term relevant Federal departments and agencies means the United States Agency for International Development, the Department of Agriculture, the
			 Department of Commerce, the Department of State, the Department of the
			 Treasury, the Millennium Challenge Corporation, the Overseas Private
			 Investment Corporation, the Peace Corps, the Office of the United States
			 Trade Representative, the United States African Development Foundation,
			 the United States Geological Survey, and any other department or agency
			 specified by the President for purposes of this section.
			(9)Small-scale producerThe term small-scale producer means farmers, pastoralists, foresters, and fishers that have a low-asset base and limited
			 resources, including land, capital, skills and labor, and, in the case of
			 farmers, typically farm on fewer than 5 hectares of land.
			4.Comprehensive global food security strategy
			(a)StrategyThe President shall coordinate the development and implementation of a United States
			 whole-of-government strategy to accomplish the policy objectives set forth
			 in section 2(a), which shall—
				(1)support and be aligned with country-owned agriculture, nutrition, and food security policy and
			 investment plans developed with input from relevant governmental and
			 nongovernmental sectors within partner countries and regional bodies,
			 including representatives of the private sector, agricultural producers,
			 including women and small-scale producers, international and local civil
			 society organizations, faith-based organizations, research institutions,
			 and farmers as reasonable and appropriate;
				(2)support inclusive agricultural value chain development, with small-scale producers, especially
			 women, gaining greater access to the inputs, skills, networking,
			 bargaining power, financing, and market linkages needed to sustain their
			 long-term economic prosperity;
				(3)seek to improve the nutritional status of women and children, particularly during the critical
			 first 1,000-day window until a child reaches 2 years of age, with a focus
			 on reducing child stunting;
				(4)seek to ensure the long-term success of programs by building the capacity of local organizations
			 and institutions;
				(5)integrate resilience strategies into food security programs, such that chronically vulnerable
			 populations are better able to build safety nets, secure livelihoods,
			 access markets, and access opportunities from longer-term economic growth;
				(6)develop community and producer resiliency to natural disasters, emergencies, and natural
			 occurrences that adversely impact agricultural yield;
				(7)harness science, technology, and innovation, including the research conducted at Feed the Future
			 Innovation Labs, or any successor entities, throughout the United States;
				(8)support integrating agricultural development activities among food insecure populations living in
			 proximity to designated national parks or wildlife areas to support
			 wildlife conservation efforts;
				(9)leverage resources and expertise through partnerships with the private sector, farm organizations,
			 cooperatives, civil society, faith-based organizations, research entities,
			 and academic institutions;
				(10)support collaboration, as appropriate, between United States universities and public and private
			 institutions in developing countries to promote agricultural development
			 and innovation;
				(11)set clear and transparent selection criteria for target countries, regions, and intended
			 beneficiaries of assistance to implement the Global Food Security
			 Strategy;
				(12)set specific and measurable goals, targets, and time frames, and a plan of action consistent with
			 the policy objectives described in section 2(a);
				(13)seek to ensure that target countries respect and promote the lawful land tenure rights of local
			 communities, particularly those of women and small-scale producers; and
				(14)include criteria and methodology for graduating countries from assistance to implement the Global
			 Food Security Strategy once the countries have achieved certain
			 benchmarks.
				(b)CoordinationThe President shall coordinate, through a whole-of-government approach, the efforts of relevant
			 Federal departments and agencies in the implementation of the Global Food
			 Security Strategy by—
				(1)establishing monitoring and evaluation systems, coherence, and coordination across relevant Federal
			 departments and agencies; and
				(2)establishing platforms for regular consultation and collaboration with key stakeholders, including—
					(A)multilateral institutions;
					(B)private voluntary organizations;
					(C)cooperatives;
					(D)the private sector;
					(E)local nongovernmental and civil society organizations;
					(F)faith-based organizations;
					(G)congressional committees; and
					(H)other stakeholders, as appropriate.
					5.Assistance to implement the Global Food Security Strategy
			(a)In generalThe President is authorized to provide assistance to implement the Global Food Security Strategy
			 pursuant to the authorities of section 103, section 103A, title XII of
			 chapter 2 of part I, and chapter 4 of part II of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2151a, 2151a–1, 2220a et seq., and 2346 et seq.)
			 notwithstanding any other provision of law.
			(b)Monitoring and evaluationThe President should seek to ensure that assistance to implement the Global Food Security Strategy
			 is provided under established parameters for a rigorous accountability
			 system to monitor and evaluate progress and impact of the strategy,
			 including by reporting to the appropriate congressional committees and the
			 public on an annual basis.
			(c)Authorization of appropriationsThere is authorized to be appropriated to the President $1,000,600,000 for fiscal year 2015 to
			 carry out this section.
			6.Report
			(a)In generalNot later than 1 year after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a report that describes the
			 status of the implementation of the Global Food Security Strategy.
			(b)ContentThe report required under subsection (a) shall—
				(1)contain a summary of the Global Food Security Strategy as an appendix;
				(2)identify any substantial changes made in the Global Food Security Strategy during the preceding
			 calendar year;
				(3)identify the indicators that will be used to measure results, set benchmarks for progress over
			 time, and establish mechanisms for reporting results in an open and
			 transparent manner;
				(4)describe the progress made in implementing the Global Food Security Strategy;
				(5)assess the progress and results of implementing international food and nutrition security
			 programming;
				(6)contain a transparent, open, and detailed accounting of spending by relevant Federal departments
			 and agencies to implement the Global Food Security Strategy, including by
			 listing all recipients of funding or partner organizations and, to the
			 extent possible, describing their activities;
				(7)identify any United States legal or regulatory impediments that could obstruct the effective
			 implementation of the programming referred to in paragraph (5);
				(8)contain a clear gender analysis of programming that includes established disaggregated gender
			 indicators to better analyze outcomes for food productivity, income
			 growth, equity in access to inputs, jobs and markets, and nutrition;
				(9)describe the strategies and benchmarks for graduating target countries and monitoring any graduated
			 target countries;
				(10)assess efforts to coordinate United States international food security and nutrition programs,
			 activities, and initiatives with—
					(A)other bilateral donors;
					(B)international and multilateral organizations;
					(C)international financial institutions;
					(D)host country governments;
					(E)international and local private voluntary, nongovernmental, faith-based organizations, and civil
			 society organizations; and
					(F)other stakeholders;
					(11)assess United States Government-facilitated private investment in related sectors and the impact of
			 private sector investment in target countries;
				(12)include consultation with relevant United States Government agencies in the preparation of the
			 report; and
				(13)incorporate a plan for regularly reviewing and updating strategies, partnerships, and programs and
			 sharing lessons learned with a wide range of stakeholders.
				(c)Public availability of informationThe information referred to in subsection (b) shall be made publicly accessible in a timely manner
			 on a consolidated website.
			
	Passed the House of Representatives December 10, 2014.Karen L. Haas,Clerk
